Title: To John Adams from François Adriaan Van der Kemp, 23 August 1800
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Olden barneveld 23 Aug. 1800.

Since long I received not a more Sensible pleasure, as when I Saw me favoured with your approbation on my lucubrations I desire no more, and prepare it immediately for the press—The difficulty Shall be to find a Printer. I perused many years ago Ubbo Emmius—and read it again with attention before I brought my matereals in order. if I have Succeeding in Spreading Some new light on Some parts of hists after this great war, I might be Satsfied.
My reward shall be great if it does Some good—The reign of infatuation Shall pass—and tho’ I consider it more and more as a Philanthropic reverie to enlighten the bulk of the Nation—the multitude remaining every where the Same and tho I have experienced that American virtue and good Sense had been overrated—yet we are not Sank So low that a deadly infection had Spread through every limb, corrumpere et corrumpi Seculum nondum vocatur—however I consider that we owe our Safety more to the mediocritÿ of Talents of our rulers, then to our intrinsic virture—they are too weak to move in these exalted Spheres. I Should really imagine, that Washington could have enslaved the Americans, if theÿ tamely Shall Submit to and continue their Rulers.
Inclosed draft induced me to an direct answer—which otherwise would have been postponed.
Nottwithstanding our degraded Situation in the Union—the Numbers of respectable Citizens, who revere your virtues and consider you as entitled to their warmest gratitude increases from time to time—while he—pardon—in your frend! one single instance—a comparison—becomes despised and detested by many—who ranked amongs his adorers.
Permit me to assure you that, with a lively Sense of the favours you honoured me with, I remain with the Sincerest Sentiments of affectionate esteem and the highest consideration / Dear Sir! your most ob. and obliged St
Fr. Adr. van derkemp.
